Matter of Law Offs. of Oliver Zhou, PLLC v New York State Div. of Human Rights (2015 NY Slip Op 04569)





Matter of Law Offs. of Oliver Zhou, PLLC v New York State Div. of Human Rights


2015 NY Slip Op 04569


Decided on May 28, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 28, 2015

Andrias, J.P., Moskowitz, DeGrasse, Gische, Kapnick, JJ.


15260 100035/14

[*1] In re Law Offices of Oliver Zhou, PLLC, et al., Petitioners,
vNew York State Division of Human Rights, etc., et al., Respondents.


Oliver Zhou, New York, for petitioners.
Caroline J. Downey, Bronx (Michael K. Swirsky of counsel), for respondents.

Determination of respondent New York State Division of Human Rights (DHR), dated November 26, 2013, which found that petitioners violated the State Human Rights Law by retaliating against the complainant who was engaging in a protected activity, and, directed petitioners to pay complainant back pay in the principal amount of $5,811 and compensatory damages for mental anguish in the principal amount of $10,000, and to pay a civil fine of $1,000, unanimously confirmed, the petition denied, and the proceeding (transferred to this Court by order of Supreme Court, New York County [Cynthia S. Kern, J.], entered February 18, 2014), dismissed, without costs.
Contrary to petitioners' contention, DHR had jurisdiction over this matter as the record shows that petitioner employer had at least four employees (see Executive Law § 292[5]).
DHR's findings are supported by substantial evidence (see generally 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 180-181 [1978]). The evidence establishes that the complainant was terminated immediately after she showed her employer a sexual harassment complaint that she filed with DHR, and that, while petitioners claimed there were various nondiscriminatory reasons for the termination, the complainant showed that the reasons were merely a pretext for illegal retaliation (see Matter of Board of Educ. of New Paltz Cent. School Dist. v Donaldson, 41 AD3d 1138 [3d Dept 2007], lv denied  10 NY3d 706 [2008]).
The awards of back pay and compensatory damages, and the assessment of the civil fine are proper (see Executive Law § 297 [4][c]; Matter of New York City Tr. Auth. v State Div. of Human Rights, 78 NY2d 207 [1991]).
We have considered petitioners' remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 28, 2015
CLERK